COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Eil Sasson on behalf of 78 Acres, LP and Inwood Partners, LP v.
                          Andrew Schatte, et al.

Appellate case number:    01-14-00633-CV

Trial court case number: 2010-08868

Trial court:              189th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Jennings, Higley, and Huddle


Date: August 13, 2015